        Case 8:20-cv-02134-CJC-ADS Document 20 Filed 05/07/21 Page 1 of 1 Page ID #:76

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                                        CIVIL MINUTES – GENERAL


Case No.          SACV 20-02134-CJC (ADSx)                             Date   May 7, 2021
Title             Arthur Vega v. Monex Place Wellness, Inc. et al


  PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE


            Chery Wynn                                                  Not Reported
            Deputy Clerk                                                Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                       ATTORNEYS PRESENT FOR DEFENDANT:

            None Present                                                None Present

  PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                            VOLUNTARY DISMISSAL


         The Court is in receipt of Plaintiff’s Notice of Voluntary Dismissal [19], and hereby
  orders the case dismissed with prejudice as to plaintiff’s individual claims, and without
  prejudice as to the purported class claims. Further, the Court orders all proceedings in the
  case vacated and taken off calendar.




                                                                                   -             : -
                                                       Initials of Deputy Clerk:            cw




  CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 1 of 1
